Winslow, C. J.
The order of the circuit court must be affirmed. The moving papers in the civil court included an answer setting forth a complete" defense and affidavits showing that the judgment had been suffered through “mistake, inadvertence, surprise, or excusable neglect.” Under these circumstances it is an abuse of discretion to refuse to reopen *422the case and allow the defense to be made. Sec. 2882, Stats.; Bloor v. Smith, 112 Wis. 340, 87 N. W. 870.
The court was entirely justified in imposing motion costs. Such costs, not exceeding $10, may be allowed on any motion. Sec. 2924, Stats. The hearing of an appeal from the civil court to the circuit court is brought on by motion. Sub. 4, sec. 28, ch. 549, Laws 1909.
Under the present statute regulating appeals to this court the order of the circuit court before us would not be appeal-able because it simply reverses an order of the civil court. Sec. 3069, Stats., as amended by sec. 9, ch. 219, Laws 1915.
By the Court. — Order affirmed.